Case 6:18-bk-18036-SY            Doc 127 Filed 03/04/20 Entered 03/04/20 13:43:26                    Desc
                                  Main Document     Page 1 of 3


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 CHAD V. HAES, #267221
   chaes@marshackhays.com                                                 FILED & ENTERED
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP                                                            MAR 04 2020
   870 Roosevelt
 5 Irvine, California 92620-5749                                           CLERK U.S. BANKRUPTCY COURT
   Telephone: (949) 333-7777                                               Central District of California
 6 Facsimile: (949) 333-7778                                               BY potier     DEPUTY CLERK



 7 Attorneys for Chapter 7 Trustee,
   ROBERT S. WHITMORE                                              CHANGES MADE BY COURT
 8

 9                                UNITED STATES BANKRUPTCY COURT
10                                 CENTRAL DISTRICT OF CALIFORNIA
11                                          RIVERSIDE DIVISION
12
     In re:                                                  Case No. 6:18-bk-18036-SY
13
     MCKENNA GENERAL ENGINEERING, INC.,                      Chapter 7
14
                       Debtor.                               ORDER GRANTING APPLICATION BY
15                                                           CHAPTER 7 TRUSTEE TO EMPLOY
                                                             HALL GRIFFIN LLP AS SPECIAL
16                                                           COLLECTIONS COUNSEL UNDER 11
                                                             U.S.C. § 327(e)
17
                                                             [DOCKET 121]
18
                                                             Hearing
19                                                           Date:       February 27, 2020
                                                             Time:       9:30 a.m.
20                                                           Ctrm:       302
                                                             Address:    3420 Twelfth Street
21                                                                       Riverside, CA 92501
22

23            On February 3, 2020, Robert S. Whitmore, chapter 7 trustee for the bankruptcy estate of
24 McKenna General Engineering, Inc. (“Trustee”), filed as Docket No. 121 an Application to Employ

25 Hall Griffin LP as Special Collections Counsel (“Application”).1 The Application came on for

26 hearing on February 27, 2020 at 9:30 a.m., the Honorable Scott H. Yun, United States Bankruptcy
27 Judge, presiding. Prior to the hearing, a tentative ruling was published excusing appearances and

28
     1
         All terms not defined herein shall have the same meaning as in the Application.
                                                         1

     4842-2775-4166, v. 1
Case 6:18-bk-18036-SY             Doc 127 Filed 03/04/20 Entered 03/04/20 13:43:26                  Desc
                                   Main Document     Page 2 of 3


 1 tentatively granting the Application. At the duly noticed hearing, no appearances were made.

 2            The court has read and considered the Application, has found that proper notice has been
 3 given, and has found that no opposition to the Application was filed. For the reasons set forth in the

 4 Application, the court has found good cause to grant the Application.

 5            IT IS ORDERED:
 6            1.       The Application is granted;
 7            2.       The Trustee is authorized to employ Hall Griffin LP (“Firm”) as special collections
 8 counsel to the Estate under 11 U.S.C. §§ 327(e) & 328 to assist the Trustee in all aspects of pursuing

 9 any remaining outstanding construction accounts receivable on behalf of the Estate, with the Firm to

10 be compensated in accordance with the sliding scale contingency fee stated in Application:

11                          a. The Firm will advance all costs and expenses necessary in the course of its
12                             work for the Estate;
13                          b. The Firm will be paid on a contingency basis, to be compensated in the
14                             amount of: (a) 25% of gross recoveries on an account-by-account basis in the
15                             event that the recovery is obtained prior to the commencement of any formal
16                             litigation or alternative dispute resolution proceeding; or (b) 35% of gross
17                             recoveries on an account-by-account basis in the event that the recovery is
18                             obtained after the commencement of any formal litigation or alternative
19                             dispute resolution proceeding;
20                          c. If the Firm obtains an award of attorneys’ fees and costs under any
21                             contractual, statutory, or equitable theory in connection with its efforts to
22                             collect the Debtor’s outstanding accounts including, but not limited to, a final
23                             state court judgment, court-approved settlement agreement, or arbitration
24                             award, the Firm shall be entitled to payment in full of the awarded fees and
25                             costs without further order from this court;
26                          d. All amounts recovered through the Firm’s efforts except those costs and fees
27                             awarded and paid pursuant to paragraph (c) above shall be deemed property of
28                             the Estate, subject to any preexisting liens or agreements modifying such

                                                            2

     4842-2775-4166, v. 1
Case 6:18-bk-18036-SY             Doc 127 Filed 03/04/20 Entered 03/04/20 13:43:26                   Desc
                                   Main Document     Page 3 of 3


 1                             liens, including the Trustee’s arrangement with Pacific Western Bank;
 2                          e. The Firm shall hold all settlement amounts or judgment collection amounts in
 3                             its client trust account and shall only be entitled to apply its sliding scale
 4                             contingency fee against those amounts when the court order(s) approving
 5                             compromise regarding any account become a final order; and
 6                          f. If the Firm seeks compensation other than what is provided for in this order,
 7                             the Firm shall not be paid any other compensation unless the court approves
 8                             such compensation.
 9                                                         ###
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
       Date: March 4, 2020
26
27

28


                                                            3

     4842-2775-4166, v. 1
